       Case 2:20-cv-00922-GBW-KRS Document 32 Filed 01/21/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO


TERRY BETTIS,
              Plaintiff
vs.                                           Cause No. 2:20-cv-00922-GBW-KRS


CITY OF EUNICE
and CITY COUNCIL OF EUNICE,
              Defendants.
STIPULATED MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL

      Come now, Jeffrey L. Baker and Renni Zifferblatt (The Baker Law Group),

counsel of record representing Defendants City of Eunice and City Council of

Eunice, and Vincent Ward, Christopher Dodd (Freedman Boyd Hollander

Goldberg, Urias & Ward PA), and Randy Knudson (Doerr & Knudson, PA)

counsel of record representing Plaintiff Terry Bettis, and hereby stipulate to the

withdrawal of Jeffrey L. Baker and Renni Zifferblatt of The Baker Law Group on

behalf of Defendants City of Eunice and City Council of Eunice, and to substitute

Renni Zifferblatt on behalf of the New Mexico Self Insurers Fund, to represent

Defendants City of Eunice and City Council of Eunice, to be effective as of

January 19, 2021.
Case 2:20-cv-00922-GBW-KRS Document 32 Filed 01/21/21 Page 2 of 3




                                   Respectfully submitted,

                                   THE BAKER LAW GROUP

                                   By: /s/ Jeffrey L. Baker
                                          Jeffrey L. Baker
                                   Renni Zifferblatt
                                   20 First Plaza, NW, Ste. 402
                                   Albuquerque, NM 87102
                                   Telephone: (505) 247-1855
                                   Facsimile: (505) 766-9113
                                   jeff@thebakerlawgroup.com,
                                   renni@thebakerlawgroup.com

                                   APPROVED VIA EMAIL ON
                                   01.21.2021

                                   Freedman Boyd Hollander
                                   Goldberg, Urias & Ward PA
                                   Vincent J. Ward
                                   Christopher Dodd
                                   20 First Plaza NW Suite 700
                                   Albuquerque, NM 87102
                                   vjw@fbdlaw.com
                                   cad@fbdlaw.com

                                   Doerr & Knudson PA

                                   Randy Knudson
                                   212 West First Street
                                   Portales, NM 88130
                                   lawyers@yucca.net
                                   Attorneys for Plaintiff


                 CERTIFICATE OF SERVICE




                               2
     Case 2:20-cv-00922-GBW-KRS Document 32 Filed 01/21/21 Page 3 of 3




I hereby certify that on this 21st day of January, 2021, the foregoing was submitted
through the CM/ECF electronic filing which caused counsel of record to be served
by electronic means. A courtesy copy was also sent via email to:


Christopher Dodd cad@fbdlaw.com
Randy J. Knudson lawyers@yucca.net
Vincent J. Ward vjw@fbdlaw.com

__/s/ Jeffrey L. Baker




                                         3
